DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 7/1/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden to search and examine both of the groups together.  This is not found persuasive because the method recited in claim 9 involves the formation of an energy storage device wherein the electrodes are not required to contain silicon. Also, the electrolyte additive is claimed to be in either the cathode, the anode or both, which is distinct from claim 1. Examiner acknowledges that if the product claims are found to be allowable, the method claims would be eligible for rejoinder if the method claims contain all the allowable limitations recited in the product claims. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
- Claim 1 is objected to because it appears the word “oxalate” is listed twice.
- Claim 8 is objected to because several of the listed electrolyte additive compounds contain capital letters. Examiner respectfully requests correction.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2012/0129054 A1), herein referred to as Huang.
With respect to claims 1, 2, 7 and 8, Huang teaches (Claim 1) a silicon anode battery comprising a cathode (first electrode), a silicon anode (second electrode, Si-dominant) a separator disposed between the cathode and the silicon anode, an electrolyte and an electrolyte additive comprising diallyl pyrocarbonate. The diallyl pyrocarbonate has the following chemical structure [0015] and satisfies formula (A) in claim 7:


    PNG
    media_image1.png
    77
    267
    media_image1.png
    Greyscale


	With respect to claim 5, Huang teaches [0019] the electrolyte further comprises fluoroethylene carbonate (FEC).
	With respect to claim 6, Huang does not teach an electrolyte comprised of a non-fluorine containing cyclic carbonate.

6.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2009/0325065 A1), herein referred to as Fujii.
	With respect to claims 1 and 2, Fujii teaches a secondary battery (energy storage device) comprising a positive electrode, a negative electrode comprising [0065] silicon  (Si-dominant electrode), a separator, a nonaqueous liquid electrolyte and an additive [0070].  The additive can include [0636] compounds such as anhydrides and carbonates. An example of an acid anhydride is shown below.

    PNG
    media_image2.png
    217
    324
    media_image2.png
    Greyscale

	With respect to claim 3, Fujii teaches [0655] a composite film comprising a binder that is mixed with the negative electrode active material.  
	With respect to claim 4, Fujii teaches [0661-0662] the amount of the negative electrode active material can be 70 weight percent or higher and carbon can be added in an amount of 30 weight percent or lower.
	With respect to claim 5, Fujii teaches [0062] the electrolyte may further comprised fluoroethylene carbonate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724